DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  
Regarding claim 8 the term “generated” is missing before the term “calculator” at the last line of the claim. To maintain consistency, suggested correction is add the term “generated” before the term “calculator” at the last line of the claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Calculator in claims 1, 6, and 7, structure for calculator is found in [0040] of the specification.
Determiner and selector in claims 6 and 8, changer in claim 6. Structure found in [0128] of the specification.
Imager is claim 8. Structure found in [0033] of the specification. A learning element and estimator in claim 8. Structure found in [0128] of the specification. A manufacturing unit in claim 8 and 12. Structure found in [0007] and [0014] of the specification.  
First determiner and second determiner in claim 13. Structure found in [0128] of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental concept of calculating output information using a model (calculator) for each of input information and determining whether output information is correct by comparing to answer information and changing the model (calculator) based on the determined output information. If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” groupings of abstract ideas. Accordingly the claims recite an abstract idea.
Specifically, independent claims 1,6 and 7 recite a method, a device and a computer program product implementing machine learning method to be executed by a computer comprising: causing a calculator to calculate output information from each of items of input information; determining on the basis of the output information and answer information whether the output information is correct or incorrect, the answer information being set to each of the items of input information; causing the calculator to calculate the output information from each of first input information and second input information, the first input information and the second input information being included in the items of input information, the first input information corresponding to the output information determined to be incorrect; and changing the calculator based on the output information. All the limitations (calculating output information using a model (calculator) for each of input information and determining whether output information is correct by comparing to answer information and changing the model (calculator) based on the determined output information) can be performed mentally with the aid of pen and paper. 
This judicial exception is not integrated into practical application. The claim is generally related to calculating output information for each input information using a calculator and determining whether output information is correct when compared to answer information and changing the calculator based on the determined output information. But the calculator is not being implemented to control anything as such it is not directed to any particular practical application. See MPEP 2016.05(h). The inclusion of generic computer components in claim 6 (processor/s) and in claim 7 (non-transitory computer readable medium and computer) are not sufficient to integrate the judicial exception into a practical application. See MPEP 2106.05(b).
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. Merely restricting the field of use of the invention to the changing the calculator based on determined output information merely generally links the use of the judicial exception to a particular technological environment or field of use and is not significantly more than the judicial exception itself. See MPEP 2106.05(h).
Regarding claim 2 the second input information is randomly selected from the items of input information, can be performed mentally such that the claim limitations fall into the “mental processes” groupings of abstract ideas and are directed to a judicial exception. Claim 2 is adding details to the abstract idea. Claim 2 includes no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea. 
Regarding claim 3 changing a ratio of the first input information and the second input information to be input to the calculator, in accordance with a ratio of the output information determined to be correct, can be performed mentally such that the claim limitations fall into the “mental processes” groupings of abstract ideas and are directed to a judicial exception. Claim 2 includes no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more
than the abstract idea. 
Similarly claim 4 reciting the calculator is a neural network (mathematical model) and claim 5 reciting calculator is changed in accordance with gradient value calculated based on the output information and the answer information add details to the abstract idea related to mathematical concept without any additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea. 
Claim 8 recites an imager that generates an image of a nozzle, the nozzle that discharges a powdered material to additively manufacture an object and melts or sinters the material by emitting an energy ray to the material, wherein the one or more processors function as: a learning element including the determiner, the selector, and the changer; and an estimator, the learning element performs machine learning based on a plurality of first images representing the nozzle and spark information indicating whether sparks appear in the plurality of first images, and generates the calculator as a result of the learning, the imager generates a second image of the nozzle; and the estimator estimates appearance or non-appearance of sparks in the second image from the second image and the calculator, add details to the abstract idea and directed to judicial exception without no additional elements that would integrate the judicial exception into practical application or would amount to significantly more than the abstract idea. Examiner notes images are being analyzed which is an act of evaluation performed mentally with the aid of pen and paper.
Similarly claim 9 recites the material includes a titanium, adding details to the abstract idea but including no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea.
Similarly claim 10 recites the estimator uses the calculator to calculate a spark intensity from the second image, the spark intensity linked to a probability that sparks appear in the second image, adding details to the abstract idea but including no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea.
Claim 12 recites additive manufacturing monitoring system comprising: the information processing device according to claim 10; and a manufacturing unit that comprises the nozzle, discharges the material from the nozzle, and melts or sinters the material with the energy ray emitted from the nozzle, to additively manufacture the object; wherein the one or more processors function as a manufacturing controller that changes an additive manufacturing parameter for the manufacturing unit in accordance with the spark intensity. The claim recites details of the technical environment without implementing the manufacturing unit with changed parameter to a practical application.
Claim 13 recites, the learning element comprises: a computing element that uses the calculator to calculate the output information from each of the plurality of first images; a first determiner that determines whether the output information is correct or incorrect, on the basis of the spark information, and the output information calculated by the computing element from an evaluation image of the plurality of first images; a second determiner that determines whether the output information is correct or incorrect, on the basis of the spark information, and the output information calculated by the computing element from a training image of the plurality of first images, the training
image different from the evaluation image; and an output that outputs a result of the determination by the first determiner and a result of the determination by the second determiner, and the changer changes the calculator according to the output information calculated by the computing element from the learning image, adding details related to the technical environment of the abstract idea and directed to judicial exception without no additional elements that would integrate the judicial exception into practical application or would amount to significantly more than the abstract idea. Examiner notes images are being analyzed which is an act of evaluation performed mentally with the aid of pen and paper and calculator is changed but the changes calculator is not implemented into any practical application. 
Claim 11 recites additional elements directing the judicial exception into practical application. Claim 11 teaches the spark intensity calculated by the calculator is used to stop manufacturing unit. 

Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 8924314 B2) in view of Hu et al. (US 20200311550 A1).
Regarding claim 1 Kulkarni et al. teaches, a machine learning method to be executed by a computer (machine learning system, Col.5 lines 6-12), comprising:
causing a calculator to calculate output information from each of items of input information (internal model implementing machine learning to determine output for each input in the input dataset, Col.5 lines 47-51 and step 330 of annotated Fig. 3);
determining on the basis of the output information and answer information whether the output information is correct or incorrect, the answer information being set to each of the items of input information (the outputs of the machine learning are compared to the goals (labels) to determine errors, Col.5 lines 47-56 and step 330 of the annotated Fig.3);
causing the calculator to calculate the output information from each of first input information and second input information, the first input information and the second input information being included in the items of input information (the input dataset includes both first and second input information, Col.5 lines 47-51 and step 330 of annotated Fig. 3,
and changing the calculator based on the output information (adjusting the internal model of the machine learning system based on the errors of the output of the machine learning system, Col.8 lines 45-47 and annotated Fig.3).
Kulkarni et al. does not explicitly teach the detail of the first input information corresponding to the output information determined to be incorrect. 
Hu et al. teaches, the first input information corresponding to the output information determined to be incorrect (feeding outputs of the machine learning model along with indications of accuracy of outputs1 back to machine learning model as input to train the machine learning model, [0026]). 
 Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of training a machine learning model by identifying output information for the first and second input information and determining whether output information is correct based on answer information and changing/adjusting the machine learning model accordingly as taught by Kulkarni et al. wherein the first input information includes output information determined to be incorrect as taught by Hu et al. to effectively adjust the machine learning model during training to generate better predictions as mentioned by Hu et al. in [0026], 
“ ...In another use case, where machine learning model 122 is a neural network, the system may adjust connection weights to reconcile differences between the neural network's prediction and the reference feedback.... In this way, for example, the system may train the machine learning model 122 to generate better predictions.”

	Kulkarni et al. teach:
(Col.5 lines 47-51) As the input dataset is applied to the internal model 135 the
internal model 135 can produce an output (e.g., a given ranking for each result returned from a search query). The training module 115 can be configured to observe the output and identify errors in the output based on the goal 130. In an example, identifying the errors can be done automatically using the goal 130 as an input label. That is, the input label can define the desired output that can be compared with the output of the internal model 135. In an example, a user interface can be presented to an administrator in order to identify errors in the output of the internal model 135.

	Annotated Fig. 3 

    PNG
    media_image1.png
    695
    551
    media_image1.png
    Greyscale


Hu et al. teach:

[0026] In one use case, the system may feed outputs 126 back to machine learning model 122 as input to train machine learning model 122 (e.g., alone or in conjunction with user indications of the accuracy of outputs 126, labels associated with the inputs, or with other reference feedback information). In another use case, machine learning model 122 may update its configurations (e.g.,weights, biases, or other parameters) based on its assessment of its prediction (e.g., outputs 126) and reference feedback information (e.g., user indication of accuracy, reference labels, or other information). In another use case, where machine learning model 122 is a neural network, the system may adjust connection weights to reconcile differences between the neural network's prediction and the reference feedback. In a further use case, one or more neurons (or nodes) of the neural network may require that their respective errors are sent backward through the neural network to them to facilitate the update process (e.g., back propagation of error). Updates to the connection weights may, for example, be reflective of the magnitude of error propagated backward after the system has completed a forward pass. In this way, for example, the system may train the machine learning model122 to generate better predictions.

	Regarding claim 4 combination of Kulkarni et al. and Yu et al. teaches the machine learning method according to claim 1. In addition Kulkarni et al. teaches, the calculator serves as a neural network (training module adjusting the internal model consisting of neural network, Col.6 lines 12-16).

	Regarding claim 6 Kulkarni et al. teaches, an information processing device comprising: one or more processors (computer system including processor, Col.11 lines 35-40) that function as: a calculator that calculates output information from each of items of input information (internal model implementing machine learning to determine output for each input in the input dataset, Col.5 lines 47-51 and step 330 of annotated Fig. 3);
a determiner that determines on the basis of the output information and answer information whether the output information is correct or incorrect, the answer information being set to each of the items of input information (the outputs of the machine learning are compared to the goals (labels) to determine errors, Col.5 lines 47-56 and step 330 of the annotated Fig.3);
a selector that selects first input information and second input information from the items of input information as input information to be input to the
calculator (the input dataset includes both first and second input information, Col.5 lines 47-51 and step 330 of annotated Fig. 3),
and a changer that changes the calculator based on the output information (adjusting the internal model of the machine learning system based on the errors of the output of the machine learning system, Col.8 lines 45-47 and annotated Fig.3).
Kulkarni et al. does not explicitly teach the detail of the first input information corresponding to the output information determined to be incorrect.
Hu et al. teaches, the first input information corresponding to the output information determined to be incorrect (feeding outputs of the machine learning model along with indications of accuracy of outputs back to machine learning model as input to train the machine learning model, [0026]). 
 Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of training a machine learning model by identifying output information for the first and second input information and determining whether output information is correct based on answer information and changing/adjusting the machine learning model accordingly as taught by Kulkarni et al. wherein the first input information includes output information determined to be incorrect as taught by Hu et al. to effectively adjust the machine learning model during training to generate better predictions as mentioned by Hu et al. in [0026], 
“ ...In another use case, where machine learning model 122 is a neural network, the system may adjust connection weights to reconcile differences between the neural network's prediction and the reference feedback.... In this way, for example, the system may train the machine learning model 122 to generate better predictions.”

Regarding claim 7 Kulkarni et al. teaches, a computer program product including programmed instructions embodied in and stored on a non-transitory
computer readable medium, wherein the instructions, when executed by a computer (computer system including a disk drive unit having a machine readable medium on which is stored one or more set of instructions, Col.11 lines 39-49), cause the computer to perform:
causing a calculator to calculate output information from each of items of input information (internal model implementing machine learning to determine output for each input in the input dataset, Col.5 lines 47-51 and step 330 of annotated Fig. 3);
determining on the basis of the output information and answer information whether the output information is correct or incorrect, the answer information being set to each of the items of input information (the outputs of the machine learning are compared to the goals (labels) to determine errors, Col.5 lines 47-56 and step 330 of the annotated Fig.3);
selecting, as input information to be input to the calculator, first input information and second input information from the items of input information (the input dataset includes both first and second input information, Col.5 lines 47-51 and step 330 of annotated Fig. 3,
and changing the calculator based on the output information (adjusting the internal model of the machine learning system based on the errors of the output of the machine learning system, Col.8 lines 45-47 and annotated Fig.3).
Kulkarni et al. does not explicitly teach the detail of the first input information corresponding to the output information determined to be incorrect. 
Hu et al. teaches, the first input information corresponding to the output information determined to be incorrect (feeding outputs of the machine learning model along with indications of accuracy of outputs back to machine learning model as input to train the machine learning model, [0026]). 
 Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of training a machine learning model by identifying output information for the first and second input information and determining whether output information is correct based on answer information and changing/adjusting the machine learning model accordingly as taught by Kulkarni et al. wherein the first input information includes output information determined to be incorrect as taught by Hu et al. to effectively adjust the machine learning model during training to generate better predictions as mentioned by Hu et al. in [0026], 
“ ...In another use case, where machine learning model 122 is a neural network, the system may adjust connection weights to reconcile differences between the neural network's prediction and the reference feedback.... In this way, for example, the system may train the machine learning model 122 to generate better predictions.”

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 8924314 B2) in view of Hu et al. (US 20200311550 A1) and Metzen (US 20190370683 A1). 
Regarding claim 2 combination of Kulkarni et al. and Hu et al. teach the machine learning method according to claim 1. 
Neither in combination nor individually Kulkarni et al. and Hu et al. teach the second input information is randomly selected from the items of the input information.
Metzen teaches, the second input information (training input) is randomly selected from the items of input information (“.....the plurality of the training input values is selected at random from the training input data of one of the batches used for training the machine learning system (12) from step 21.....”, [0037]).
	Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the machine learning method as taught by combination of Kulkarni et al. and Hu et al. to randomly select training input from list of training inputs (training input data) as taught by Metzen since randomness helps the learning algorithm of the machine learning system to be more robust thus improving the machine learning method for making better predictions.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 8924314 B2) in view of Hu et al. (US 20200311550 A1) and Yu et al. (US 20180253647 A1). 
Regarding claim 3 combination of Kulkarni et al. and Hu et al. teach the machine learning method of claim 1. 
Neither in combination nor individually Kulkarni et al. and Hu et al. teach changing a ratio of the first input information and the second input information to be input to the calculator, in accordance with a ratio of the output information determined to be correct.
Yu et al. teaches, changing a ratio of the first input information and the second input information to be input to the calculator, in accordance with a ratio of the output information determined to be correct (iteratively applying inputs  to an input layer of the neural network which is based on correct outputs estimated by the neural network, [0036]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the machine learning method as taught by combination of Kulkarni et al. and Hu et al. to change the ratio of first and second inputs (iteratively applying inputs) based on correct outputs as taught by Yu et al. to improve convergence of the machine learning method to determine correct outputs.
Yu et al. teach:
[0036] Training a CNN is complicated by the fact that the distribution of each layer's inputs changes during training, as the parameters of the previous layers change. “Training” a CNN involves iteratively applying inputs to an input layer of the CNN and comparing desired outputs with actual outputs at the output layer of the CNN to calculate error terms. These error terms2 are used to adjust weights and biases in the hidden layers of the CNN so that the next time around the output values will be closer to the “correct” values. The distribution of inputs of each layers slows down the training, i.e., a lower training rate is required for convergence, and requires a careful parameter initialization, i.e., setting initial weights and biases of activations of the inner layers to specific ranges for convergence. “Convergence” refers to when the error terms reach a minimal value. Training a CNN in mini-batches achieves a better performance.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 8924314 B2) in view of Hu et al. (US 20200311550 A1) and Vishnu Narayanan et al. (US 10,997,500 B1). 
Regarding claim 5 combination of Kulkarni et al. and Hu et al. teach the machine learning method of claim 1. 
Neither in combination nor individually Kulkarni et al. and Hu et al. teach the calculator is changed in accordance with a gradient value calculated based on the output information and the answer information.
Vishnu Narayanan et al. teaches, the calculator is changed in accordance with a gradient value calculated based on the output information and the answer information (some or all parameters of the machine learning model is updated based on gradient descent method, Col.10 lines 44-54).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the machine learning method as taught by combination of Kulkarni et al. and Hu et al. to change the calculator (updating/changing the machine learning model) in accordance with calculated gradient value as taught by Vishnu Narayanan et al. to adjust the machine learning model to achieve outputs with reduced error as mentioned by Vishnu Narayanan et al. in Col.10 lines 53-54. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 8924314 B2) in view of Hu et al. (US 20200311550 A1) and JP68 (JP 7054268 B2) and Beacham Jr. et al. (US 20170087634 A1). 
Regarding claim 8 combination of Kulkarni et al. and Hu et al. teach the information processing device according to claim 6. In addition Kulkarni et al. teaches the learning element including determiner, the selector, and the changer and an estimator (annotated Fig.3 steps 310 -340 and [0026] of Hu et al.). 
Neither in combination nor individually Kulkarni et al. and Hu et al. teach an imager, the learning element performing machine learning based on plurality of first images representing the nozzle and spark intensity and generating the calculator as a result of learning and the estimator estimating appearances or non-appearances of sparks in the second images. 
JP68 teaches, the learning element performs machine learning based on
a plurality of first images (“ As disclosed herein, in some embodiments, artificial intelligence is used to learn from, improve, and provide feedback, information, data, and / or instructions from the laminates described herein...”,  page 2, 6th paragraph and “In some embodiments, the image analyzer 180 receives the generated topographic image and / or other suitable image from the image generator 170 to visually indicate one or more anomalies on the print layer. It can be configured to recognize and identify...... one or more artificial intelligence algorithms can be used to identify anomalies based on differences.....”, page 8, 1st paragraph), and generates the calculator as a result of the learning (“You can learn the relationship between uncontrollable variables (ie, variables that cannot be controlled without human intervention) and the resulting printhead movement, as well as anomalies in the sedimentary layer (eg, unexpected gaps or curls).....”, page 9, 2nd paragraph, and “In some embodiments, correlation information can be used to train one of the many AI mechanisms described herein.”, page 9, 3rd paragraph).
	Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the information processing device as taught by combination of  Kulkarni et al. and Hu et al. to perform machine learning from plurality of images of a process and generate (update) a calculator (training the appropriate AI model) based on the learning as taught by JP68 to automate the process by taking corrective action during printing based on machine learning performed when executing the process. 
	Neither in combination nor individually Kulkarni et al., Hu et al. and JP68 teach images representing the nozzle and spark information and estimator estimating appearance of sparks in the second images and the calculator. However JP68 explicitly taught artificial intelligence can be used to control laser sintering process in page 3, 1st paragraph. 
	Beacham Jr et al. teaches, an imager that generates an image of a nozzle (the lift along with a leveling device having powder material to be used for additive manufacturing, [0017] and [0007]), the nozzle that discharges a powdered material to additively manufacture an object and melts or sinters the material by emitting an energy ray to the material (“The leveling device 46, which is also connected to the central processing unit 38, is lifted up to a distance above the ground surface 16 that corresponds to a layer of the article 40 that is to be built up. As can be seen, a thin powder coating is then also applied above the lift table 26. When this preparative measure is finished, the laser 34 and the scanning device 30 are activated to direct the laser beam 32 to the support surface 44, or to the metallic powder material 20 positioned on the support surface 44 to melt, according to the coordinates....”, [0019]), 
a plurality of first images representing the nozzle and spark information indicating whether sparks appear in the plurality of first images (using a high speed camera 52, images are taken to monitor real-time spark plume that is created when the laser beam welds powder 20 to the previous layer of the article, [0022]),
the imager generates a second image of the nozzle (high speed camera 52 taking images of the spark plume, [0023] and [0022]); and
the estimator estimates appearance or non-appearance of sparks in the second image from the second image and the calculator (“By monitoring the spark plume in real-time using the camera 52, plume shape, height, width, area, orientation and light intensity can be diagnosed and analyzed. In particular, image data captured by the camera 52 can be fed into statistical process control models stored in the processing and control unit 383 to alert process engineers when something is abnormal so that an action may be taken...”, [0023]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the information processing device implementing machine learning for machine control based on images taken as taught by combination of Kulkarni et al., Hu et al. and JP68 wherein the images taken are analyzed for spark intensity as taught by Beacham Jr et al.  to take corrective action during the process such that the manufacture of the article can continue as mentioned by Beacham Jr. in [0023]. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 8924314 B2) in view of Hu et al. (US 20200311550 A1) and JP68 (JP 7054268 B2) and Beacham Jr. et al. (US 20170087634 A1) and Wasynezuk (US 11,045,905 B2).
Regarding claim 9 combination of Kulkarni et al., Hu et al., JP68 and Beacham Jr et al. teach the information processing device according to claim 8. 
Neither in combination nor individually Kulkarni et al., Hu et al., JP68 and Beacham Jr et al. teach the material includes titanium.
Wasynezuk teaches, the material includes a titanium (selective laser melting or sintering process using titanium, Col.4 lines 32-37).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the information processing device as taught by combination of Kulkarni et al., Hu et al., JP68 and Beacham Jr. where titanium is used as the material for additive manufacturing as taught by Wasynezuk  to manufacture parts with elevated temperature strength as taught by Wasynezuk in Col. 4 lines 8-9.
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim and overcoming the outstanding 101 rejection for claims 10,12 and 13. 
Claim 10 recites spark intensity is linked to a probability that sparks appear in the second image. Beacham Jr. teaches monitoring spark intensity from the images captured but does not teach individually or in combination with cited other prior arts of record that spark intensity is linked to a probability that spark appear in the second image. A further search was conducted but no individual or combination of references where found to the teach the claimed invention as a whole. 
Similarly claims 11 and 12 depend on claim 10 inheriting every limitation of claim 10 and thus objected due to the reasons as discussed above. 
Claim 13 recites detail steps of learning using the plurality of first images including a nozzle and spark by determining output information from each of the plurality of the images on the basis of spark information, a second determiner determining correct output information from a training image which is different from the evaluation image. Kulkarni et al., Hu et al., JP68 and Beacham Jr. et al. together teach the concept  of training the machine learning model and than applying a trained machine learning model which is updated periodically based on process output to monitor additive manufacturing process. Hu et al. specifically teaches during training the model, the output of the model in fed beck as input to the model but neither in individually Hu et al. and or in combination with other cited prior arts of record teach training image is different than the evaluation image. As such neither in combination nor individually Kulkarni et al., Hu et al., JP68 and Beacham Jr. et al. and other cited prior arts of record teach the claim 13 as a whole. A further search was conducted but no individual or combination of references where found to the teach the claimed invention as a whole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Candel et al. (US 20190295000 A1) teaches training a machine learning model by determining outputs of the machine learning model and validating the outputs by comparing with actual feature values.
MCCourt Jr. et al. (US 20200019884 A1) teaches system and methods for a machine learning binary classifier automatically tolerating training data that is incorrect by determining a correct and an incorrect likelihood ratio that each training data entry has a correctly and an incorrectly labeled output.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tues 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANZUMAN SHARMIN/           Examiner, Art Unit 2115                                                                                                                                                                                             


/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As such first information includes previously identified incorrect output information determined by the machine learning model. 
        2 The error terms indicates the ratio of correct outputs in relation to the training inputs data. Based on the error terms for the next time the training input data is iteratively changed that is ratio of first input information and second information is changed in accordance with calculated error term – ratio of output information determined to be correct by the machine learning method. 
        3 In view of JP68 the statistical process control model is interpreted as the trained artificial intelligence model for controlling the manufacturing process.